Citation Nr: 0638824	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs death pension benefits. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service with the US Naval 
Reserve from 30 June 1942 to 11 September 1942.  He died in 
December 1944, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that the appellant had 
failed to submit new and material evidence sufficient to 
reopen a claim for eligibility for death pension benefits.  
Her earlier claim for pension had been denied by the RO in 
1972, and that unappealed decision became final.  In 
February 2004, the Board remanded the appeal for VCAA 
compliance.  VCAA notice was subsequently provided to the 
appellant in February 2004.  The case was returned to the 
Board, and the Board denied the appellant's claim for pension 
in March 2005.  The appellant appealed to the US Court of 
Appeals for Veterans Claims (Court) and, in March 2006, the 
Clerk of the Court approved a joint motion for remand filed 
by VA General Counsel and private counsel.  In compliance 
with the joint motion, the appeal must again be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.   


REMAND

In pertinent part, the joint motion noted the February 2004 
Board remand suggested certain developmental language be 
included in subsequent VCAA notice to be provided by the RO 
to the appellant, and the motion found that both the Board's 
suggested language and the subsequent RO VCAA notice posted 
to the appellant in February 2004 was insufficiently clear to 
satisfy either VCAA or Stegall v. West, 11 Vet. App. 268 
(1998).  

Under 38 U.S.C.A. § 1541(a) (West 2002), VA will pay to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in Section 1521(j) of 
this Title, or who at the time of death was receiving (or 
entitled to receive) compensation for a service-connected 
disability, pension at the prescribed rate.  Under 
38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements if he served in the active military service for 
ninety (90) days or more during a period of war.  

The appellant's claim for death pension has been previously 
denied on both bases.  First, the veteran (her deceased 
spouse) is documented as having only served 72 days from 
30 June 1942 through 11 September 1942.  He therefore failed 
to meet the minimum wartime service requirements of ninety 
(90) days for payment of death pension to his surviving 
spouse.  Second, the veteran was not at the time of his death 
in December 1944, receiving VA compensation for a 
service-connected disability.  

The language included in the Board's previous February 2004 
remand to the RO for VCAA notice to the appellant was 
intended to inform her of the evidence necessary to 
substantiate a claim for pension on the basis that the 
veteran may have been entitled to receive VA compensation for 
the Hodgkin's disease which clearly and unmistakably 
preexisted the veteran's brief period of active military 
service if she was able to submit a competent clinical 
(medical) opinion that this preexisting Hodgkin's disease was 
aggravated (permanently increased in severity) during his 
brief period of active military service.  The joint motion 
found that the language in the Board's earlier remand, and in 
the RO's February 2004 VCAA notice, was insufficiently clear, 
so the Board will attempt to provide a better descriptive 
statement in the action paragraph below.

Additionally, while not raised or addressed in the joint 
motion for remand, the Board would also point out that 
additional VCAA notice to the appellant is also now necessary 
with respect to the requirement of submitting new and 
material evidence in accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006), and with respect to effective dates in 
accordance with Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case must be REMANDED for the following 
action:

1.  The RO should forward a VCAA notice 
to the appellant which includes the 
following language:

Your previous claim for VA death pension 
benefits was denied because the veteran 
is only shown to have served for 72 days 
during a period of war, and this did not 
meet the minimum ninety (90) day 
requirement for payment of pension 
benefits.  VA is unaware of any evidence 
or argument which could be submitted to 
establish that the veteran in fact did 
serve ninety (90) days of active military 
duty during a period of war.  Your 
earlier claim for VA death pension 
benefits was also denied because VA found 
that at the time of the veteran's death 
in December 1944, he was neither actually 
receiving nor entitled to receive VA 
compensation for a service-connected 
disability.  Indeed, the veteran was not 
in fact receiving any award of VA 
compensation at the time of his death.  
Accordingly, the evidence necessary to 
substantiate your claim for VA death 
pension benefits would be evidence 
showing that the veteran was in fact 
entitled to receive VA compensation (at 
least at a 10 percent evaluation or 
greater) at the time of his death.  The 
evidence on file in the veteran's claims 
folder at the time of the earlier final 
denial showed that the veteran had the 
initial onset of Hodgkin's disease before 
he entered service in July 1941.  The 
veteran entered the US Navy on 
30 June 1942, and in August 1942 he was 
seen for dyspnea on exertion, occasional 
choking sensations, and malaise.  It was 
then discovered that, prior to his 
service enlistment, a mass had been 
discovered on the left side of his neck 
in July 1941 which was surgically removed 
in December  1941 and diagnosed as a 
tumor.  The evidence on file at the time 
of the previous denial of your VA death 
pension benefits did not demonstrate that 
the veteran's preservice Hodgkin's 
disease was shown to have been aggravated 
or permanently increased in severity as a 
result of any incident or injury or 
occurrence during the veteran's period of 
active military service from June to 
September 1942.  Such evidence of 
aggravation would be the essential 
evidence necessary to substantiate your 
claim for VA death pension benefits.  
Moreover, the type of evidence necessary 
to establish that the preexisting 
Hodgkin's disease was aggravated during 
the veteran's period of active military 
service would require a competent 
clinical (medical) opinion that included 
adequate reasons and bases in explanation 
of the opinion that the veteran's 
preexisting Hodgkin's disease was 
permanently increased in severity during 
his period of active military service.  
This is the evidence which was lacking 
and pivotal in the earlier denial of your 
claim for VA death pension benefits, and 
such evidence would also be new and 
material evidence sufficient to reopen 
that claim for reconsideration on the 
merits by VA.  Such a clinical opinion 
would require a review of all of the 
available medical evidence from the 
veteran's claims folder (and elsewhere if 
there is any) by a doctor with expertise 
in Hodgkin's disease.  VA's review of the 
claims folder, including statements 
submitted by you, indicates that the 
evidence presently on file is the only 
evidence remaining available, and that 
you have no further evidence to submit, 
and that any evidence from the Bronson 
Methodist Hospital or the VA Edward Hines 
Hospital from the 1940's is simply 
unavailable.  Of course, if you are in 
fact aware of any existing evidence of 
any kind regarding the contemporaneous 
treatment of the veteran for Hodgkin's 
disease before, during, or after service, 
until his death, you must complete one of 
the enclosed medical release forms in 
sufficient detail and return it to us and 
we will make every effort to collect any 
evidence you have identified.  If you 
wish to attempt to obtain your own 
private medical opinion based on the 
evidence which is on file, and you need a 
copy of the available medical records 
from on file concerning the veteran in 
the 1940's, you should make such a 
request, and we will provide you with 
these copies at no charge, so that you 
can take them to the physician of your 
choice in attempt to obtain a clinical 
opinion that the veteran's Hodgkin's 
disease was aggravated during his period 
of active military service from June to 
September 1942, supporting the reopening 
and possible allowance of your claim for 
VA death pension benefits.  

Additionally, the RO should include any 
additional VCAA notice to the appellant 
approved and adopted for use with respect 
to effective dates in accordance with 
Dingess/Hartmann v. Nicholson, supra.  
The RO should include blank medical 
release forms for the appellant, and 
should create a request form for her to 
return should she request copies of all 
available, relevant medical records 
documenting the veteran's treatment for 
Hodgkin's disease before, during, and 
subsequent to service up until his death 
in December 1944.  The appellant should 
be provided with an appropriate period of 
time in which to respond, and any request 
for an extension of time by her should be 
favorably considered.  Should the 
appellant request the relevant copies of 
treatment records described, complete 
legible copies of those records should be 
provided to her at no charge.  

2.  After completing the above 
development, the RO should reconsider the 
claim of whether new and material 
evidence has been submitted or received 
to reopen a claim for entitlement to VA 
death pension benefits, including 
consideration of any additional medical 
records, evidence, or a clinical opinion 
submitted by the appellant pursuant to 
the above paragraph.  If the decision is 
not to her and the representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development and VCAA notice requested in 
this remand and provided an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The appellant 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



